Mr. Chief Justice Todd, Jr.,
dissenting.
I dissent. Under the authority of Bryant v. Commissioner of Internal Revenue, 76 F. 2d 103, and other cases therein cited, I believe the Tax Court of Puerto Rico erred, in view of the evidence, in not giving the value that it considered reasonable to the leases held by Bruno & González at the time the transaction with United Theaters, Inc., took place. I can not agree with the reasoning that the Tax Court, despite the uncontroverted expert evidence, could conclude that the value of the leases was nil.
The decision appealed from should be reversed and the case remanded for further proceedings.